622 So. 2d 603 (1993)
Sandy Gary CAMPBELL, Appellant,
v.
STATE of Florida, Appellee.
No. 92-01217.
District Court of Appeal of Florida, Second District.
August 11, 1993.
James Marion Moorman, Public Defender, and Robert F. Moeller, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Ron Napolitano, Asst. Atty. Gen., Tampa, for appellee.
RYDER, Acting Chief Judge.
Sandy Gary Campbell challenges his burglary conviction, habitual felony offender sentence and the order placing him on probation following the completion of his prison sentence. We affirm appellant's conviction and habitual offender sentence. We find merit, however, in one of his arguments concerning the order of probation and, therefore, reverse and remand for resentencing.
Judge Rosman presided over the trial and sentencing proceedings, but Judge Brousseau signed the judgment, sentence and probation order. Appellant contends and the state acknowledges that Florida Rule of Criminal Procedure 3.700 provides for sentencing by a judge other than the one who heard the trial "[i]n those cases in which it is necessary that sentence be pronounced by a judge other than the judge who presided at trial... ." No such showing was made here. "Mere convenience does not justify a practice that departs from the well recognized assumption that sentencing is an individualized procedure." Lawley v. State, 377 So. 2d 824, 825 (Fla. 1st DCA 1979). We therefore reverse and remand for resentencing.
Affirmed in part, reversed in part and remanded.
PARKER and BLUE, JJ., concur.